         Case 1:16-cr-00848-KPF Document 51 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    -v.-                               16 Cr. 848 (KPF)

RASHEEN AMARO,                                             ORDER

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant Rasheen Amaro’s request for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Dkt. #42, 43,

46), the Government’s opposition thereto (Dkt. #47), and Mr. Amaro’s reply

submission (Dkt. #49, 50). To the extent they have knowledge, the parties are

hereby ORDERED to notify the Court, on or before June 8, 2020, with regard

to what mental health and/or sex offender specific treatment Mr. Amaro has

received during the entirety of his time at Fort Dix, as well as specifically with

reference to the period of the COVID-19 Pandemic.

      SO ORDERED.

Dated:      June 1, 2020
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
